Citation Nr: 1635749	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-45 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for cervical spine disability.

2. Entitlement to an increased disability rating for lumbar spine disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In an October 2009 rating decision, the RO denied service connection for a cervical spine disability. In a May 2011 rating decision, the RO increased the rating for the Veteran's lumbar spine disability from 10 percent to 20 percent. The Veteran appealed, seeking a rating higher than 20 percent. 

In December 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In March 2015, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the issues on appeal. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Hard helicopter landings during service caused neck pain during and after service and cervical spine arthritis that was diagnosed after service.


2. Prior to April 9, 2014, the Veteran's lumbar spine disability was manifested by pain and limitation of motion, without limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the entire thoracolumbar spine, or incapacitating episodes with a total duration of at least four weeks over a twelve month period.

2. From April 9, 2014, to May 14, 2015, the Veteran's lumbar spine disability was manifested by pain, and limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, without ankylosis of the entire thoracolumbar spine or incapacitating episodes with a total duration of at least four weeks over a twelve month period.

3. From May 15, 2015, the Veteran's lumbar spine disability has been manifested by pain and limitation of motion, without limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the entire thoracolumbar spine, or incapacitating episodes with a total duration of at least four weeks over a twelve month period.


CONCLUSIONS OF LAW

1. Current cervical spine disability including arthritis was incurred in service. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. Prior to April 9, 2014, the Veteran's lumbar spine disability did not meet the criteria for a disability rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

3. From April 9, 2014, to May 14, 2015, the Veteran's lumbar spine disability met the criteria for a 40 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243.

4. From May 15, 2015, the Veteran's lumbar spine disability has not met the criteria for a disability rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2009 and 2010. In those letters, the RO notified him what information was needed to substantiate claims for service connection and increased disability ratings. The letters also addressed how VA assigns effective dates.

In the December 2014 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The claims file contains service medical records, post-service medical records, VA examination reports, and a hearing transcript. There has been substantial compliance with the instructions in the 2015 Board remand. The assembled evidence is sufficient to reach decisions on the issues on appeal.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Cervical Spine Disability

The Veteran contends that his cervical spine disability was caused or aggravated by events, particularly hard helicopter landings, during his service, or was caused or aggravated by his service-connected lumbar spine disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service personnel records show that his duties were in helicopter repair. On medical examination in February 1968 for entrance into service, he reported having been in a car accident in 1967. The examination report did not clearly indicate what areas, if any, sustained injury in the 1967 accident. The examiner found that his neck and spine were in normal condition. In July 1968, he was seen for low back pain. He was placed on limited duty due to low back pain on several occasions in 1968, 1969, and 1970. In a July 1969 examination, the 

examiner found that his neck and spine were in normal condition. In a September 1970 examination for separation from service, the examiner found that his neck and spine were in normal condition.

The Veteran has not indicated that he had treatment for neck pain during the year following his separation from service, and the claims file does not contain medical records from that year. The claims file contains VA treatment records dated from 1995 forward. In June 1995, x-rays showed disc space narrowing and osteophytes at the space between his C5 and C6 vertebrae. In February 1997, he reported a low back problem. In April 1997, he was seen for left shoulder pain. In November 1997, he was seen following a motorcycle accident. He did not report acute neck pain. Cervical spine x-rays showed degenerative arthritis at C5 through C7. Those x-rays did not show fracture or acute injury. X-rays showed fractures of the left scapula and three ribs. In August 1998, a treating physician found that he had acute cervical strain. 

In VA treatment in December 2004, the Veteran reported a many year history of neck pain and right arm symptomatology. The treating physician noted that recent electromyography (EMG) and nerve conduction velocity study suggested radiculopathy from the C5 through C7 spaces. The physician noted that an MRI of the cervical spine showed diffuse disc bulging and stenosis. The physician summarized that there were degenerative changes from C2 to C7 and T1. Subsequent treatment records show ongoing treatment for cervical spine degeneration and radiculopathy. In March 2005, it was noted that the Veteran had a history of motorcycle accidents and helicopter crashes.

In February 2009, the Veteran sought service connection for a lower back condition. The RO granted service connection for lumbar spine degenerative disc disease and arthritis and mechanical low back pain. 

In June 2009, the Veteran sought service connection for neck disability. He contended that the severity of his lower back injury caused him to have neck pain.

On VA spine examination in October 2009, the Veteran reported that in a pre-service, 1967 car accident he sustained cervical spine whiplash injury. He stated that during service he experienced neck pain. He reported that increased neck pain developed over the years, and continued through the present. The 2009 examination of his neck showed tenderness and pain with motion. The examiner described his current neck disorder as cervical spondylosis with radiculopathy. She reported having reviewed his claims file. She noted that no neck problems were documented in his service medical records. She expressed the opinion that it is less likely than not that his cervical spine disorder was caused by events during his service or by his lumbar spine degenerative disorders.

In statements dated in December 2009 and October 2010, the Veteran indicated that during service he did not report his neck pain because he did not want to lose his flight status. In October 2010, he also asserted that his cervical spine disability is related to his lower back disability.

On VA spine examination in January 2011, the Veteran indicated that he sustained injuries of the neck and low back in a pre-service car accident. He reported that during service he understood that seeking treatment for pain would result in being called a complainer or a malingerer. He related that during service he was a helicopter mechanic and had several hard landings. He stated he did not report any problems at separation from service because they were told that separation would be delayed to process any reported problems. He reported having ongoing back pain after service, and chiropractic treatment from 1975 to 1995. The examining physician noted records of post-service treatment for low back and neck problems.

In an October 2012 statement, the Veteran wrote that in his service duties on a helicopter crew he was in several hard landings, and as a result injured his neck and back.

In the report of a January 2013 VA examination, the examining physician reported having reviewed the Veteran's claims file. The examiner found that he had cervical spondylosis. The examiner expressed the opinion that it is less likely than not that the Veteran's cervical spondylosis is proximately due to or the result of, or is aggravated by, his service-connected lumbar spine disability. The examiner explained that his service medical records do not show neck problems, and that medical literature does not support lumbar spine degeneration causing or aggravating cervical spondylosis.

In the December 2014 Board hearing, the Veteran reported that during service he was in several hard helicopter landings. He stated that he developed cervical spine problems as a result. He reported that during service he tended to endure pain and avoid seeking medical attention. He indicated that neck pain during service continued after service, and became more severe years later. He reported that after service, from about 1973 forward, he had chiropractic treatment for pain in his neck and low back.

In April 2014, the Veteran was evaluated by private orthopedist G. P. G., M.D. The Veteran reported an approximately forty year history of low back and neck pain. He indicated that pain in both areas began during his service, when he had several hard helicopter landings. He stated that he did not report the problems at separation from service because he did not want to delay his separation. He related having had low back and neck pain that had continued and worsened since then. Dr. G. found cervical spine tenderness and limitation of motion, and MRI evidence of degenerative changes. Dr. G. expressed the opinion that it is more likely than not that the trauma the Veteran sustained in hard helicopter landings during service caused neck injuries that produced his ongoing neck pain over the years.

In the March 2015 remand, the Board instructed that the Veteran should receive a VA medical examination with file review and opinion as to the likelihood that his cervical spine disability was incurred in service.

In April 2015, private chiropractor J. P. C., D.C., wrote that he treated the Veteran from 1990 to 1995 for severe chronic degenerative disease in the cervical and lumbar spine. Dr. C. noted that during service the Veteran had many hard helicopter landings. Dr. C. expressed the opinion that these landings had a dramatic impact on his pelvis and spine. Dr. C. opined that, more likely than not, within a reasonable degree of medical probability, traumas from those landings during service caused his spine degeneration.

On VA examination in May 2015, the examiner reported having reviewed the Veteran's claims file. The Veteran reported a history of automobile accidents before and after service. He stated that during service, after a hard helicopter landing, his neck hurt. He related that he did not seek medical attention then because he did not want to be perceived as a complainer. The examiner noted that the service medical records did not show evidence of neck injury or problems. The Veteran reported having had neck pain since 2004, and constant neck pain and daily right upper extremity pain and numbness presently. The examiner found that the Veteran had degenerative disc disease of the cervical spine. The examiner expressed the opinion that it is less likely than not that his current cervical spine disability had onset during, or is otherwise etiologically related to, his service. He noted that medical records from the time of service did not show any chronic neck problem. He also indicated that it is likely that changes in the Veteran's cervical spine between 1970 and 2004 were affected by the aging process.

There are reports that the Veteran had a motor vehicle accident in 1967, before he entered service. There is post-service evidence suggesting cervical spine injury in the 1967 accident. However, no cervical spine or neck disorder was noted on his service entrance examination, and there is no clear and unmistakable evidence on file to rebut the presumption of soundness at entrance. Therefore, it is presumed that his cervical spine was in sound condition when he entered service.

The private orthopedist Dr. G. and the private chiropractor Dr. C. each supported an at least equivocal likelihood that the Veteran's current cervical spine disorder is attributable to trauma from hard helicopter landings during service. VA clinicians who examined him in 2009 and 2015 opined against the likelihood of such a connection, based chiefly on the absence of neck complaints or findings in the service medical records. The helicopter repair duties that the Veteran reports are documented in his service records. During service, he reported low back pain but did not report neck pain. There is no indication that his cervical spine was x-rayed during the year after his service, so there is no basis to presume service connection for the arthritis that was found later. Cervical spine x-rays from 1995 forward show arthritis. The 1995 x-rays were taken long after his service, but before his 1997 motorcycle accident, and they are the earliest available x-rays of that area of his spine. Considering the opinions of two clinicians that the current arthritis is reasonably consistent with trauma from hard helicopter landings during service, the service records of duties fixing helicopters, and the finding of cervical spine arthritis in the earliest available x-rays, the Board finds that the evidence that traumas in service caused the current arthritis is at least as persuasive as the evidence against such a history. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for his cervical spine disability.

Lumbar Spine Disability

In February 2009, the Veteran submitted a claim for service connection for a back disability. In a May 2009 rating decision, the RO granted service connection, effective in February 2009, for lumbar spine degenerative disc disease, arthritis, and mechanical low back pain. The RO assigned a 10 percent disability rating. In November 2010, the Veteran submitted a claim for an increased rating for the lumbar spine disability. In a May 2011 rating decision, the RO increased the rating to 20 percent, effective November 3, 2010. The Veteran appealed the May 2011 rating decision. He contends that his lumbar spine disability produces impairment that warrants a rating higher than 20 percent.

In a June 2015 rating decision, the RO granted separate service connection and ratings for radiculopathy of the left and right lower extremities related to the lumbar spine disability. The issue presently on appeal is the rating for the lumbar spine disability, apart from the ratings for radiculopathy in each lower extremity.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The rating schedule provides for evaluating spine disorders, including intervertebral disc disorders, under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula), whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

Under the General Rating Formula, a 20 percent disability rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned if forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned if there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned if for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula.

For VA rating purposes the normal ranges of motion of the thoracolumbar spine are to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V. Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Incapacitating Episodes Rating Formula, intervertebral disc syndrome is rated based on the total duration of incapacitating episodes during the preceding twelve months. The rating is 10 percent if the total duration was at least one week but less than 2 weeks, 20 percent if it was at least 2 weeks but less than 4 weeks, 40 percent if it was at least 4 weeks but less than 6 weeks, and 60 percent if it was at least 6 weeks. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula, Note (1).

Records of VA treatment of the Veteran in 2009 through 2015 reflect ongoing low back pain. Treatment has included steroid injections.

On VA spine examination in May 2009, the Veteran reported intermittent low back pain. He indicated that he had been unemployed since January 2009. He stated that while he was employed he had daily flare-ups of considerable to severe low back pain. He indicated that the flare-ups were relieved by medications and rest, and usually lasted an hour. He stated that the flare-ups had not caused him to miss any time from work in the preceding twelve months. His thoracolumbar spine had forward flexion to 90 degrees, without evidence of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. There was no indication that in the preceding year he had experienced any incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.

On VA spine examination in January 2011, the Veteran reported a history of low back pain since service. He related that his back pain had been constant since the mid 1990s. He indicated that he had unemployed since being laid off a few years earlier. He reported that at home he spent his time lying in bed on his sides. He indicated that his back pain was somewhat decreased when he was lying down, and became more severe with any activity. He stated that currently he had flare-ups of severe back pain four to five times a week. He indicated that he could not move during the flare-ups, and that the flare-ups lasted about 30 minutes each, and were relieved by lying down. The examiner observed that the Veteran walked slowly, with small steps and a slight limp. There was evidence of pain with motion, guarding, and tenderness. His thoracolumbar spine had forward flexion to 45 degrees, with pain on motion. After three repetititions, the ranges of motion remained the same. The examiner did not address whether his low back disability produced any incapacitating episodes.

In a May 2011 statement, the Veteran wrote that his low back disability was treated with pain medication and periodic epidural steroid shots. He stated he was laid off in 2009, and that his low back made him unable to get another job. In VA treatment in November 2012, he reported that low back pain interfered with sleep.

On VA spine examination in January 2013, the Veteran reported that his low back disability worsened from year to year. He indicated that he had been unemployed for several years. He stated that his low back pain made him unable to sit in the same position for a long time. He reported that he sometimes  used a wheeled walker. On examination, he walked about 150 feet without an assistive device. His thoracolumbar spine had forward flexion to 60 degrees, with pain at 60 degrees. There was no additional limitation of motion after three repetitions. The examiner expressed the opinion that the Veteran's low back disability did not affect his capacity for physical or sedentary employment.

In a February 2013 statement, the Veteran indicated that because of his low back disability he was no longer able to ride his motorcycle. He indicated that he attended hydrotherapy for his back five times a week. He reported that he had previously worked as a machinist, and that presently his back disability made him unable to perform that work or other work.

In VA treatment in October 2013, a treating physician noted that the Veteran's neck and back arthritis made him unable to sit for any significant time. In March 2014, the Veteran reported that his low back pain was exacerbated with walking and sitting, and was not relieved by changes in position.

In an April 2014 evaluation by private orthopedist Dr. G., the Veteran indicated that he was retired. He reported ongoing low back pain. Dr. G. found that forward flexion of his thoracolumbar spine was limited to 20 degrees.

In the December 2014 Board hearing, the Veteran reported that his low back disability had worsened over time. He indicated that the back disability made him unable to reach down to put on socks or cut his toenails. He related that the disability made him inactive. He indicated that low back pain worsened through the day and with activity. He reported that each day he could only walk or use stairs for a limited time, and after that had to stay at home and sometimes in bed. He stated that he had a walker. He reported that in the preceding year increased back pain and spasms resulted on several occasions in periods of bedrest that lasted one to two weeks each.

In a January 2015 evaluation, private orthopedist Dr. G. reported that the Veteran's lumbar spine disability was manifested by severe low back pain. Dr. G. found that forward flexion was limited to 20 degrees. Dr. G. reported that over the preceding twelve months the Veteran had incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician, with a total duration of less than one week.

On VA spine examination in May 2015, the Veteran reported constant low back pain. His thoracolumbar spine had forward flexion to 40 degrees, with pain on motion. The ranges of motion were the same after three repetitions. There was evidence of low back pain with weight bearing. The examiner found that his low back disability interfered with standing and with sitting. The examiner indicated that he had not had any incapacitating episodes. The examiner stated that his constant low back pain affected his ability to work.

In the 2014 hearing, the Veteran stated that in the preceding year his low back disability had required several one to two week periods of bedrest. Most of the clinicians who have seen the Veteran, however, have not indicated that his low back disability has required periods of bed rest prescribed by a physician and treatment by a physician. When Dr. G. found that such episodes had occurred, he indicated that they had a total duration of less than one week over a one year period. As there is no indication that a physician has prescribed bed rest for a total of at least four weeks over a one year period, the Veteran's lumbar spine disability has not warranted a rating higher than 20 percent under the Incapacitating Episodes Rating Formula.

The Veteran's lumbar spine disability has been manifested by limitation of motion. Prior to April 9, 2014, on each measurement forward flexion of the Veteran's thoracolumbar spine was to more than 30 degrees. Any pain on motion, repetition of motion, or diminished endurance did not produce impairment equivalent to limitation to 30 degrees or less. Thus, the disability did not meet or approach the criteria for a rating higher than 20 percent under the General Rating Formula.

On April 9, 2014, and again in January 2015, Dr. G. found that flexion of the Veteran's thoracolumbar spine was limited to 20 degrees. On VA examination on May 15, 2015, there was forward flexion to 40 degrees. Those findings support the assignment of a 40 percent rating from April 9, 2014, to May 14, 2015, and a 20 percent rating from May 15, 2015. There is no evidence supporting higher ratings. Neither favorable nor unfavorable ankylosis of the thoracolumbar spine has been reported or observed at any time.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's lumbar spine disability has not required frequent hospitalizations. There is mixed evidence as to effects of that disability on his capacity for employment, but that disability, by itself, has not interfered with employment capacity to an extent that rises to the level of marked. The rating criteria appropriately address the effects of his lumbar spine disability. Therefore, it is not necessary to refer the issues of the ratings for that disability for consideration of extraschedular ratings. 

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Veteran directly raised the issue by submitting claims for a total disability rating based on individual unemployability (TDIU). In a February 2015 rating decision, the RO denied a TDIU. The Veteran has not initiated an appeal of that decision. A TDIU issue thus is not presently raised.


ORDER

Entitlement to service connection for cervical spine disability is granted.

Prior to April 9, 2014, entitlement to a disability rating higher than 20 percent for lumbar spine disability is denied.

From April 9, 2014, to May 14, 2015, entitlement to a 40 percent disability rating for lumbar spine disability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From May 15, 2015, entitlement to a disability rating higher than 20 percent for lumbar spine disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


